Citation Nr: 0934762	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
July 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision in which the RO denied 
service connection for asthma.  The Veteran filed a notice of 
disagreement (NOD) in September 1997, and the RO issued a 
statement of the case (SOC) in September 1998.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 1998.

In October 2000, the Veteran testified during a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing); 
a transcript of that hearing is of record. 

In January 2001, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development.  In June 2004, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim. 

In October 2004, the Board again remanded the claim to the RO 
(via the AMC) for additional development.  In October 2005, 
the RO issued a SSOC reflecting the continued denial of the 
claim. 

In May 2006, the Board denied service connection for asthma.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Order, the Court granted a joint motion filed 
by representatives of both parties, vacating the Board's May 
2006 decision, and remanding the matter to the Board for 
further proceedings consistent with the instructions in the 
joint motion. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is warranted. 

Regardless of the points raised in the joint motion, the 
Board notes that, in July 2009, the Board notified the 
Veteran and her representative that the VLJ who conducted the 
October 2000 Board hearing was no longer employed by the 
Board, and advised them of her  right to another Board 
hearing, if one was desired.  In her August 200 response. the 
Veteran responded that she did want to attend another Board 
hearing at the New York City RO. 

Because the RO schedules Travel Board hearings, a remand of 
this matter to the RO for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
her August 2009 request.  The RO should 
notify the Veteran of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

